REYBURN, J.
Plaintiff recovered judgment against defendant, in the Ralls Circuit Court, upon which execution issued and was levied on land of defendant, whereupon defendant moved to quash the levy on the ground that the land levied on constituted defendant’s homestead, which motion was sustained and plaintiff appealed. Jurisdiction in such proceeding is denied this court. Stinson v. Call, 163 Mo. 323; McAnaw v. Mathis, 129 Mo. 142.
The cause is, therefore, certified to the Supreme Court.
Bland, P. J., and Goode, J., concur.